DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 8-10, 15-18, 20, 23-29, and 34-38 are pending and being examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “attraction unit” in claims 1, 2, 3, 8, 9, 15, 28, 29, 34, 35, and 38.  
The specification discusses attraction unit in para [3] of the instant specification.  The instant specification defines the “attraction unit” as a magnet, specifically, an electromagnet or ferromagnet such as copper, iron, ferric oxide, iron (II, III) oxide, manganese, nickel, yttrium iron garnet, chromium dioxide, gadolinium, terbium, dysprosium, trevorite, europium oxide, or a combination thereof (Instant specification; para [4]).  However, the instant specification also describes the “attraction unit” as an electrode.  It is unclear as to how an electrode would provide the function of “attracting”, addressed below.  For the purposes of examination, the examiner will interpret the corresponding structure as a structure that comprises magnetic properties to provide the function of attracting. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, 15-18, 20, 23-29, and 34-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 3, 8, 9, 15, 28, 29, 34, 35, and 38 limitation “attraction unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant specification defines the “attraction unit” as a magnet, specifically, an electromagnet or ferromagnet such as copper, iron, ferric oxide, iron (II, III) oxide, manganese, nickel, yttrium iron garnet, chromium dioxide, gadolinium, terbium, dysprosium, trevorite, europium oxide, or a combination thereof (Instant specification; para [4]).  However, the instant specification also describes the “attraction unit” as an electrode.  It is unclear as to how an electrode would provide the function of “attracting”, addressed below.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For the purposes of examination, the examiner will interpret the corresponding structure as a structure that comprises magnetic properties to provide the function of attracting.  Claims 2, 3, 8, 9, 15, 28, 29, 34, 35, and 38 are rejected by virtue of dependency on claim 1. 
Applicant may:
 (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 15 recites the limitation “said additional attraction unit comprises an electrode that supplies an electric field from said electrode to said aligner” in lines 1-2.  Specifically, claim 8 recites that the one or more posts are attractable towards the attraction unit.  Further, claim 9 recites that the one or more posts comprise an additional attraction.  It is unclear as to how an electrode would provide attraction to said aligner if the electrode is the additional attraction unit.  Further, how would a single electrode provide an electric field?  Does the electrode “attract” to the aligner?  Is the aligner an electrode?   For the purpose of examination, the examiner interprets the electrode as an electromagnet.  
Claim 15 recites the limitation “an electrode that supplies an electric field from said electrode to said aligner, or vice versa” in lines 1-2.  Specifically, the limitation is unclear as to how the electric field from the electrode provide attraction to the aligner, and it is further unclear how the aligner would provide an electric field to the electrode..  Is the applicant claiming that the aligner comprises an electrode? 
Claim 34 recites the limitation “said additional attraction unit comprises an electrode that supplies an electric field from said electrode to said base plate” in lines 1-2.  Specifically, claim 28 recites that the frame comprise an additional attraction.  It is unclear as to how an electrode would provide attraction to said base plate if the electrode is the additional attraction unit.  Further, how would a single electrode provide an electric field?  Does the electrode “attract” to the aligner?  Is the base plate an electrode?   For the purpose of examination, the examiner interprets the electrode as an electromagnet.    
Claim 34 recites the limitation “an electrode that supplies an electric field from said electrode to said base plate, or vice versa” in lines 1-2.  Specifically, the limitation is unclear as to how the electric field from the electrode provide attraction to the base plate, and it is further unclear how the base plate would provide an electric field to the electrode. Is the applicant claiming that the base plate comprises an electrode? 
Claim 37 recites the limitation "said movement is a lateral movement, a longitudinal movement, or a proximal movement" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 16-18, 20, 23-27, and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fei et al (US 20130315800 A1; hereinafter “Fei”).  
Regarding claim 1, Fei teaches a microplate holder for securing a microplate (Fei; Abstract; magnetic microplate holder and a microplate) , said microplate holder (Fei; para [25, 27, 44]; Fig. 1, 4; the microplate holder 20) comprising: 
a base plate (Fei; para [44]; Fig. 15; bottom plate 192 and metallic plate 193); 
an aligner (Fei; para [35]; Fig. 11; a bottom wall 122) configured to accept said microplate (Fei; para [35]; Fig. 11, 12; plurality of cylindrical magnets 30 are positioned in the bottom wall 122…magnet 30 being positioned for alignment directly below a well 58 of the microplate 50), wherein said aligner comprises a proximal surface, a distal surface (Fei; Fig. 1, 12; wall inherently has a proximal and distal surface based on orientation), and an attraction unit between said proximal surface and said distal surface (Fei; para [35]; Fig. 12; plurality of cylindrical magnets 30), which attraction unit is attractable towards said base plate to position said aligner adjacent to said base plate (Fei; para [44]; Fig. 12; metallic plate 193 which holds magnets 30 to the upper plate section 191 through magnetic force); and 
a frame configured to rest adjacent to said aligner and a proximal surface of said microplate (Fei; para [26, 30]; Fig. 5, 6; The microplate 50 is formed from a single member which has a perimeter wall 54; examiner interprets the frame as the perimeter wall of the microplate), wherein said frame comprises a plurality of projections that extend along a direction parallel to said proximal surface of said aligner when said frame is positioned adjacent to said aligner (Fei; para [30]; Fig. 5; 6; bottom flange 57 of the perimeter wall 54 is retained under the catches 32, 34).  
Note: The instant claims contain a large amount of functional language (ex: "configured to... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, Fei teaches the microplate holder of claim 1, wherein said base plate comprises an additional attraction unit (Fei; para [35, 44]; Fig. 12, 15; plurality of cylindrical magnets 30…metallic plate 193 which holds magnets 30).  
Regarding claim 3, Fei teaches the microplate holder of claim 2, wherein said additional attraction unit is a magnet (Fei; para [35, 44]; Fig. 12, 15; plurality of cylindrical magnets 30…metallic plate 193 which holds magnets 30).
Regarding claim 16, Fei teaches the microplate holder of claim 8, wherein said one or more posts are configured to abut at least one edge of said microplate (Fei; para [44]; Fig. 15; A bottom plate 192 attaches to the top section of the plate holder 191 and is held by pins 194).  Examiner notes that the one or more posts taught by Fei abut the plate holder which holds the microplate, thus at least one edge of the microplate shares a boundary with the posts. 
Regarding claim 17, Fei teaches the microplate holder of claim 8, wherein said one or more posts restrict a lateral or longitudinal movement of said microplate (Fei; para [40, 44]; Fig. 7; the microplate 50 is securely retained close to the magnets 30 within the holder 120 during inversion or tilting…Pins may be any fastening hardware suitable for attaching bottom plate 192 with plate holder top section 191). 
Regarding claim 18, Fei teaches the microplate holder of claim 1, wherein said base plate comprises a first tab extending from a first longitudinal side of said base plate and a second tab extending from a second longitudinal side of said base plate (Fei; para [44]; Fig. 15; A bottom plate 192 attaches to the top section of the plate holder 191 and is held by pins 194). 
Regarding claim 20, Fei teaches the microplate holder of claim 1, wherein said aligner further comprises a first arm extending from a first end of said lateral wall and a second arm extending from a second end of said lateral wall (Fei; para [27]; Fig. 3; the microplate holder 20 includes a first end wall 24 and a second end wall 26).
Regarding claim 23, Fei teaches the microplate holder of claim 1, wherein said frame comprises at least one frame hole configured to align with at least one aligner hole (Fei; para [38, 40]; Fig. 14; bore 170/180 in the end wall 124/126…that the bottom flange 57 is retained under the spring-and-ball plungers 134, 138).  Examiner notes the bores is the one aligner hole that holds the spring-and-ball plunger, and the plunger is aligned with the bottom flange of the frame.  
Regarding claim 24, Fei teaches the microplate holder of claim 23, wherein said at least one frame hole and said at least one aligner hole are configured to accept a screw or a securing pin ().
Regarding claim 25, Fei teaches the microplate holder of claim 24, wherein said screw or said securing pin anchors said frame and said aligner together (Fei; para [38]; Fig. 9, 10; pair of spring-and-ball plungers 134, 138 are shown positioned in central regions of the end walls 124, 126).
Regarding claim 26, Fei teaches the microplate holder of claim 1, wherein said frame comprises one or more snapping tabs extending from a side of said frame (Fei; para [40]; the ledge 56 engages and is positioned below the spring-and-ball plungers 134, 138 at the ends 50a, 50b, thereby preventing vertical movement of the microplate 50 during use).
Regarding claim 27, Fei teaches the microplate holder of claim 26, wherein said one or more snapping tabs makes a mechanical contact with one or more aligner snapping tab apertures (Fei; para [40]; the ledge 56 engages and is positioned below the spring-and-ball plungers 134, 138 at the ends 50a, 50b, thereby preventing vertical movement of the microplate 50 during use). 
Regarding claim 36, Fei teaches the microplate holder of claim 1, wherein said microplate holder prevents or restricts movement of said microplate (Fei; para [30]; Fig. 1; the microplate 50 is secured in the holder 20). 
Regarding claim 37, Fei teaches the microplate holder of claim 1, wherein said movement is a lateral movement, a longitudinal movement, or a proximal movement away from said base plate (Fei; para [40]; Fig. 7; the microplate 50 is securely retained close to the magnets 30 within the holder 120 during inversion or tilting).
Regarding claim 38, Fei teaches a method of securing a microplate, comprising: attaching a microplate holder to the microplate (Fei; para [30]; Fig. 1; the microplate 50 is secured in the holder 20), said microplate holder comprising: 
a base plate (Fei; para [44]; Fig. 15; bottom plate 192 and metallic plate 193); 
an aligner (Fei; para [35]; Fig. 11; a bottom wall 122) configured to accept said microplate (Fei; para [35]; Fig. 11, 12; plurality of cylindrical magnets 30 are positioned in the bottom wall 122…magnet 30 being positioned for alignment directly below a well 58 of the microplate 50), wherein said aligner comprises a proximal surface, a distal surface (Fei; Fig. 1, 12; wall inherently has a proximal and distal surface based on orientation), and an attraction unit between said proximal surface and said distal surface (Fei; para [35]; Fig. 12; plurality of cylindrical magnets 30), which attraction unit is attractable towards said base plate to position said aligner adjacent to said base plate (Fei; para [44]; Fig. 12; metallic plate 193 which holds magnets 30 to the upper plate section 191 through magnetic force); and 
a frame configured to rest adjacent to said aligner and a proximal surface of said microplate (Fei; para [26, 30]; Fig. 5, 6; The microplate 50 is formed from a single member which has a perimeter wall 54; examiner interprets the frame as the perimeter wall of the microplate), wherein said frame comprises a plurality of projections that extend along a direction parallel to said proximal surface of said aligner when said frame is positioned adjacent to said aligner (Fei; para [30]; Fig. 5; 6; bottom flange 57 of the perimeter wall 54 is retained under the catches 32, 34).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Beson (US 20040165332 A1; hereinafter “Beson”).  
Regarding claim 8, Fei teaches the microplate holder of claim 1, with said base plate.
Fei does not teach wherein the base plate comprises one or more posts that are attractable towards said attraction unit.  
However, Beson teaches an analogous art of a magnetic holding device (Beson; Abstract) wherein the base plate (Beson; para [169]; Fig. 6; magnetic holding device 4) comprises one or more posts (Beson; para [151]; Fig. 3; plurality of spaced magnets 20) that are attractable towards said attraction unit (Beson; para [151]; Fig. 6; spacer plate 10).  It would have been obvious to one of ordinary skill in the art by the effective filing date of the invention to have modified the base plate of Fei to comprise one or more posts as taught by Beson, because Beson teaches the one or more post are magnetically inducted to the spacer plate (Beson; para [154]). 
Regarding claim 9, modified Fei teaches the microplate holder of claim 8 (the base plate of Fei is modified to comprise the one or more posts as taught by Beson), wherein said one or more posts comprise an additional attraction unit (Beson; para [151]; Fig. 3; plurality of spaced magnets 20).  Examiner interprets the plurality of space magnets as the “additional” attraction unit.  
Regarding claim 10, modified Fei teaches the microplate holder of claim 9 (the base plate of Fei is modified to comprise the one or more posts as taught by Beson), with said additional attraction unit is a magnet (Beson; para [151]; Fig. 3; plurality of spaced magnets 20). 
Regarding claim 15, modified Fei teaches the microplate holder of claim 9 (the base plate of Fei is modified to comprise the one or more posts as taught by Beson), wherein said additional attraction unit comprises an electrode that supplies an electric field (Beson; para [27]; The at least one magnetic or magnetisable region may include a magnetisable core subject to an electric field to induce magnetism; examiner notes that the magnetizable core as the electrode) from said electrode to said aligner, or vice versa (Fei; para [44]; Fig. 12; metallic plate 193 which holds magnets 30 to the upper plate section 191 through magnetic force). 
Claims 28, 29, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Kelly et al (US 20180071741 A1; hereinafter “Kelly”; domestic priority filed 9/15/2017). 
Regarding claim 28, Fei teaches the microplate holder of claim 1, with said frame. 
Fei does not teach wherein said frame comprises an additional attraction unit.
However, Kelly teaches an analogous art of cassette including a cover and a base (Kelly; Abstract; examiner interprets the cover as the frame and the base as the aligner) comprising a frame (Kelly; para [32]; Fig. 1; The cover 104) wherein the frame comprises an additional attraction unit (Kelly; para [35]; Fig. 1; various magnetic elements (i.e., magnets, ferrous metal) 132a, 132b are positioned on the base 102 and cover 104).   It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the frame of Fei to comprise the additional attraction unit as taught by Kelly, because Kelly teaches that the cover may be removably secured to the base, for example via one or more magnet (Kelly; para [9]). 
Regarding claim 29, modified Fei teaches the microplate holder of claim 28 (the frame of Fei is modified to comprise the additional attraction unit as taught by Kelly discussed above in claim 28), wherein said additional attraction unit is a magnet (Kelly; para [35]; Fig. 1; various magnetic elements (i.e., magnets, ferrous metal) 132a, 132b are positioned on the base 102 and cover 104).   
Regarding claim 35, modified Fei teaches the microplate holder of claim 28 (the frame of Fei is modified to comprise the additional attraction unit as taught by Kelly discussed above in claim 28), wherein said additional attraction unit is attractable towards said aligner to position said frame adjacent to said aligner and said proximal surface of said microplate (Kelly; para [35]; magnetic elements 132a on the base 102 and the magnetic elements 132b on cover 104 are positioned and magnetic poles orientated such that the cover 104 only attaches to the base 102). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Kelly, and in further view of Beson. 
Regarding claim 34, modified Fei teaches the microplate holder of claim 28 (the frame of Fei is modified to comprise the additional attraction unit as taught by Kelly), with said additional attraction unit and said base plate. 
Modified Fei does not teach wherein said additional attraction unit comprises an electrode that supplies an electric field from said electrode to said base plate. 
However, Beson teaches an analogous art of a magnetic holding device (Beson; Abstract) comprising an additional attraction unit (Beson; para [151]; Fig. 3; plurality of spaced magnets 20) comprises an electrode that supplies an electric field (Beson; para [27]; The at least one magnetic or magnetisable region may include a magnetisable core subject to an electric field to induce magnetism; examiner notes that the magnetizable core as the electrode) from said electrode to said base palte, or vice versa (Fei; para [44]; Fig. 12; metallic plate 193 which holds magnets 30 to the upper plate section 191 through magnetic force).  It would have been obvious to one of ordinary skill in the art to have modified the additional attraction unit of modified Fei to comprise an electrode as taught by Beson, because Beson teaches that the electric field induces magnetism (Beson; para [27]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798